Name: Commission Regulation (EEC) No 3375/85 of 29 November 1985 fixing the prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the 1986 financial year
 Type: Regulation
 Subject Matter: trade policy;  prices
 Date Published: nan

 No L 321 /60 Official Journal of the European Communities 30 . 11 . 85 COMMISSION REGULATION (EEC) No 3375/85 of 29 November 1985 fixing the prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the 1986 financial year rities for the quantities taken over before 1 December 1985 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 883/78 of 2 August 1978 laying down general rules for the finan ­ cing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 1716/84 (2), and in particular the first paragraph of Article 8, thereof, Whereas it is specified in the first paragraph of Article 8 of Regulation (EEC) No 1883/78 that prices are to be determined for calculating the value of the agricultural products in intervention storage to be carried forward to the next financial year ; whereas these products are generally valued at their purchase price ; whereas the basis should be the actual purchase prices paid by the interven ­ tion agencies during a reference period running from 1 December 1984 to the latest month for which the figures are known, including quantities carried over from 1984 and entered in the accounts on 1 December 1984 at their carry-over prices ; Whereas an exceptional measure involving the buying-in and storage of pigmeat by the Belgian intervention agency was adopted in Commission Regulations (EEC) No 772/85 (3), (EEC) No 978/85 (4) and (EEC) No 1477/85 in order to support the pigmeat market which was affected by reflections on the free movement of products as a result of the occurrence of African swine fever in Belgium ; whereas, for these intervention purchases, the actual purchase prices paid are not yet known, and therefore the price to be used for pigmeat is the average purchase price recorded by the Belgian autho Whereas Article 6 of Commission Regulation (EEC) No 3184/83 of 31 October 1983 on the operation of the system of advances in respect of expenditure financed by the EAGGF Gurantee Section (*) provides that expendi ­ ture in the last month of the financial year is to be bassed on physical operations plus stock levels in the preceding month ; whereas, therefore, stocks at the end of the year must be valued at the levels on 30 November ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee ; HAS ADOPTED THIS REGULATION : Article 1 The prices to be used for calculating the value of agricul ­ tural products, with the exception of pigmeat, in interven ­ tion storage to be carried forward to the 1986 financial year shall be as set out in the Annex. Article 2 The price to be used for calculating the value of pigmeat in intervention storage in Belgium to be carried forward to the 1986 financial year shall be the average purchase price recorded by the Belgien authorities for the quanti ­ ties taken over before 1 December 1985. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 216, 5 . 8 . 1978, p. 1 . (2) OJ No L 1 63 , 21 . 6. 1984, p. 1 . (3) OJ No L 86, 27 . 3 . 1985, p. 20 . (*) OJ No L 105, 17 . 4. 1985, p. 6 . (4 OJ No L 145, 4 . 6 . 1985 , p. 17 . (6) OJ No L 320, 17 . 11 . 1983, p. 1 . 30 . 11 . 85 Official Journal of the European Communities No L 321 /61 ANNEX Prices to be used for calculating the value of agricultural products in intervention storage to be carried forward to the 1986 financial year ; should be valued at the levels on 30 November 1985 (per tonne) Product ECU . Belgium Bfrs Denmark Dkr Germany DM Greece Dr France FF Ireland £ Irl Italy Lit Luxem ­ bourg Lfrs Nether ­ lands F1 United Kingdom £ Common wheat of : I I  bread-making quality 194,00 9 004 1 633 465,00 19 855 1 358 145,50 287 508 9 004 524,00 120,00  non bread-making quality 194,50 9 027 1 637 466,50 19 906 1 362 145,90 288 249 9 027 525,50 120,30 Barley 191,00 8 865 1 607 458,00 19 548 1 337 143,30 283 062 8 865 516,00 118,20 Rye 203,50 9 445 1 712 488,00 20 827 1 425 152,70 301 587 9 445 550,00 125,90 Durum wheat 270,50 12 554 2 276 648,50 27 684 1 894 202,90 400 881 12 554 731,00 167,40 Skimmed-milk powder 1 561,00 72 449 13 136 3 762,50 159 761 11 092 1 170,90 2 313 402 72 449 4 240,00 965,70 Butter 3 367,50 156 292 28 337 8 117,50 344 647 23 929 2 526,00 4 990 635 156 292 9 147,00 2 083,30 Olive oil 1 550,50 71 961 13 047 3 698,00 158 686 10 855 1 163,10 2 297 841 71 961 4 167,00 959,20 Rapeseed 421,50 19 563 3 547 1 005,50 43 138 2 951 316,20 624 663 19 563 1 133,00 260,80 Sugar 542,00 25 155 4 561 1 293,00 55 471 3 794 406,60 803 244 25 155 1 456,50 335,30 Tobacco : \ \  leaf 1 134,00 52 631 9 543 2 705,00 102 659 7 939 850,60 1 680 588 52 631 3 047,50 701,60  processed 941,50 43 697 7 923 2 245,50 85 232 6 591 706,20 1 395 303 43 697 2 530,50 582,50  baled 1 257,00 58 340 10 578 2 998,00 113 794 8 800 942,90 1 862 874 58 340 3 378,00 777,70 Beef and veal : Il \\l\\\\ ||  quarters 2 603,50 120 833 21 908 6 210,00 266 455 18 227 1 952,90 3 858 387 120 833 6 997,00 1 610,70  boned 3 372,00 156 501 28 375 8 043,00 345 107 23 607 2 529,40 4 997 304 156 501 9 062,00 2 086,10